In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-1881
MYRON MINTZ,
                                               Plaintiff-Appellant,

                                v.

CATERPILLAR INC.,
                                               Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 1:12-cv-01174-JBM-JEH — Joe Billy McDade, Judge.
                    ____________________

     ARGUED DECEMBER 2, 2014 — DECIDED JUNE 5, 2015
                    ____________________

    Before WOOD, Chief Judge, and WILLIAMS and TINDER, Cir-
cuit Judges.
    TINDER, Circuit Judge. Myron Mintz sued his employer
Caterpillar, Inc., alleging claims of race discrimination and
retaliation in violation of Title VII of the Civil Rights Act of
1964. Caterpillar sought summary judgment, Mintz did not
file a timely response, and the district court granted Cater-
pillar’s motion. That prompted Mintz to file a motion to va-
cate the district court’s order, for an extension of time to file
2                                                    No. 14-1881

a summary judgment response, and/or to file a motion to re-
consider. Thereafter, Mintz filed a response to Caterpillar’s
summary judgment motion. Treating Mintz’s motions collec-
tively as a motion for relief from judgment under Federal
Rule of Civil Procedure 60(b), the district court denied relief.
Mintz appeals. Although the district court erred in treating
Mintz’s motions as a Rule 60(b) motion, we affirm its judg-
ment.
I.     FACTS
    Mintz, an African American, began working at Caterpil-
lar in 2005 in its manufacturing engineering development
program. Caterpillar manufactures a variety of heavy indus-
trial equipment. This case focuses on Caterpillar’s manufac-
ture of track-type tractors at its East Peoria, Illinois facility.
For simplicity, this type of tractor is the central part of what
most readers would think of as a bulldozer. These tractors
are built in various sizes for many different uses and are sold
all over the world. The purchasing customers often specify
that the tractors be built in particular configurations offered
by Caterpillar to meet the varied uses that may be required.
An assembly line construction process is used by Caterpillar,
with the sequence of construction being conducted in differ-
ent letter designated buildings throughout the East Peoria
site, but more about that later.
    Mintz was promoted to the position of manufacturing
engineer in December 2007. As such, he was an intermediary
between the engineering design department and the produc-
tion floor. The engineering design department would give
him design prints of various tractors to be constructed.
Mintz was then responsible for reviewing the prints and
writing detailed work instructions for production employ-
No. 14-1881                                                    3

ees, identifying the tooling and materials that would be
needed to build specific parts of the tractors. His initial
manufacturing engineering assignment involved supporting
what was called the “black iron” assembly line which was
located in Building SS of the East Peoria site, and his imme-
diate supervisor was Chuck Turpen. In the first quarter of
2010, Mintz moved to building LL to support the “track roll-
er frame” assembly line and he continued to be supervised
by Turpen until January 2011 when he began reporting to
Ryan Rumler instead, although his duties remained un-
changed.
    A central function of Mintz’s duties as a manufacturing
engineer was to manage “grief” and “engineering change
orders.” The “change order” term is common in many man-
ufacturing and construction settings but “grief” has a special
meaning in the Caterpillar world which requires explana-
tion. Simply put, “grief” as used at Caterpillar and through-
out the rest of this opinion means discrepancy between what
the customer ordered and what the production employees
are scheduled to build on the production line. If there is var-
iance between the customer’s order and the parts, quantities,
and materials projected by the manufacturing engineer in
issuing instructions for the construction of the tractor, the
difference is referred to as grief. Grief is tracked in Caterpil-
lar’s computer system, and it must be fixed, or resolved, be-
fore a tractor is built. Caterpillar categorizes two types of
grief: MBM grief and 1410 grief. MBM grief is all of the grief
in the Caterpillar system throughout the course of a particu-
lar build. 1410 grief is more urgent because it is grief that
remains in the production system close to the build date of a
particular tractor. Resolving all of the grief is important but
eliminating the 1410 grief is a critical priority because it con-
4                                                 No. 14-1881

sists of errors and discrepancies for building projects that
will soon come down the production line. The goal is to have
zero grief because if all of the grief is not resolved, adverse
consequences could include shutting down the production
line, having to tear down and reconstruct a particular trac-
tor, or building the wrong tractor for a customer. Responsi-
bility for resolving the grief ultimately falls to the manufac-
turing engineer, and it must be done before any particular
tractor is built.
    Engineering change orders are initiated by the design
department and are then sent to the manufacturing engi-
neers to have new work instructions written. The manufac-
turing engineers receive the change orders with a due date
by which the new instructions must be completed. The time-
liness of the new instructions is also critical to the smooth
functioning of the production line. If not timely, the produc-
tion line can build an incorrect configuration or an assembly
that deviates from a customer order. As with zero grief, Cat-
erpillar’s expectation is that all change orders will be com-
pleted by manufacturing engineers by their due dates.
    Caterpillar evaluates the performance of its manufactur-
ing engineers four times annually, once each of the first three
quarters on an interim basis, and at year end. The year-end
evaluation covers performance for the entire year and is
used as the basis of determining raises and the employee’s
status going forward. The interim evaluations do not affect
an employee’s pay or other status. Caterpillar used an eval-
uation scale for manufacturing engineers of 1 through 5 with
1 being highest and 5 the worst. A 3 rating had three sub-
categories, A, B and C, with A being the highest and C the
lowest.
No. 14-1881                                                 5

    In January 2011, Mintz was provided his year-end evalu-
ation for 2010, which had been prepared by Turpen. Mintz
received an overall rating of “3B-Valued Performance.”
However, the portion of his evaluation that involved grief
and engineering change orders was rated “does not meet.”
Specific criticisms were made regarding both change orders
and grief. As to change orders, the evaluation indicated:
“Myron was not able to stay current on his folders and the
quantity of past due folders at a reasonable level. His daily
average for past due folders was 5.5, which was about twice
the average for the manufacturing engineering team as a
whole.” As to grief, it reported: “Myron had difficulty keep-
ing his grief at an acceptable level. There was some down-
time experienced on the line as a result of processing grief.”
Mintz does not dispute his 2010 evaluation. Rather, he con-
tends that race discrimination began when his supervision
was transferred to Rumler.
    Before the switch in supervision, Turpen attempted to
address with Mintz his grief and change-order deficiencies.
In June 2010, Turpen emailed Mintz stating: “Myron, you
currently have 1/3rd of our (manufacturing engineering in-
cluding G&DI) total MBM grief, 1410 grief and past due
folders. 1) [W]hat is causing the grief? 2) [H]ow are you go-
ing about dealing with it? 3) [W]hen will we have this under
control?” Turpen met with Mintz in December 2010 to de-
velop a plan to lower the amount of Mintz’s grief. Turpen
said that Mintz resisted taking responsibility for his grief.
   In January 2011, Rumler met with Mintz to discuss goals
and expectations, including Rumler’s expectation that Mintz
would reduce his grief levels and number of past due
change orders. Thereafter, they met on a monthly basis, at-
6                                                  No. 14-1881

tempting to assess and lower Mintz’s 1410 and MBM grief.
But his first interim quarterly review of 2011 resulted in a
lower “3C-Valued Performance” rating. Although all of the
“3” ratings (A, B and C) are considered acceptable, a 3C rat-
ing indicates that the employee needs additional coaching
and supervision in order to perform his job. While discuss-
ing this interim evaluation, Rumler told Mintz that his MBM
and 1410 grief were too high and that he needed more coach-
ing than other manufacturing engineers.
    Mintz believed that his 3C rating was discriminatory on
the basis of race. Mintz was the only African American engi-
neer working in the area at Caterpillar. He believed that he
“gave [his] all in the job” and that his rating did not account
for his accomplishments on the line. His second quarter 2011
rating was also a 3C, and Rumler’s explanation of it to Mintz
was similar. Mintz again believed that this rating was dis-
criminatory and retaliatory. As with the other rating, he be-
lieved that it did not account for his accomplishments.
    For the third quarter, Mintz received a “4-Needs Im-
provement,” which signifies unacceptable performance and
requires an improvement plan. It also foreshadows potential
termination. Rumler based that rating on what he deemed to
be unacceptable grief, past due engineering change folders,
and errors that resulted in having to tear down and rebuild
tractors at substantial cost to Caterpillar. Mintz believed that
this rating was discriminatory and retaliatory because he
was the only African American engineer in his department,
he had complained about discrimination, and, in his view,
the rating was unfair and did not account for his accom-
plishments.
No. 14-1881                                                   7

    As a result, Mintz was placed on an employee action plan
in October 2011. The plan indicated that it was based on
“[u]nacceptable levels of 1410 and MBM grief—Myron cur-
rently has 129 lines of 1410 grief and 4460 lines of MBM
grief,” “[p]ast due engineering change folders—Myron has
25 past due engineering folders currently,” “[w]ork ticket
errors resulting in tractor rework—[o]ver thirty-six hours of
rework from incorrect work tickets in TRFA year to date,”
and problems with “[c]ommunication and prioritization of
work activities.” The plan also indicated that the amount of
coaching and direction that Mintz required was unaccepta-
ble for a management level employee, more than what
would be expected for a 3B or C level rating. It also noted
that Mintz was not improving from his previous 3C ratings
and was failing to meet requirements and commitments in
several areas. The meetings between Mintz and Rumler be-
came weekly events to consider whether the action plan’s
expectations were being met, especially with respect to grief
and change orders.
    In 2011, Rumler assigned interns and a full-time employ-
ee at different times to assist Mintz in resolving his grief and
change order deficiencies. He also allowed Mintz to work
overtime and during a shutdown for the same purpose.
    Mintz received his 2011 year-end evaluation in February
of 2012. It was also a “4-Needs Improvement” rating with a
“does not meet” assessment of his grief and past due change
orders. To quantify the deterioration of his change order per-
formance, the evaluation noted that Mintz had 18 past due
change order folders at the prior year end but at the time of
this review, he was past due with 132 change order folders.
His grief performance had also worsened. Mintz began Jan-
8                                                 No. 14-1881

uary 2011 with 1547 lines of grief; as of January 1, 2012, he
had 5790 lines of MBM grief and 682 lines of 1410 grief. The
evaluation also noted that tear down hours and assembly
line down time occurred as a result. Mintz testified that “to
have 100 lines of 1410 grief isn’t really bad. It’s bad when it
gets in the five hundreds or six hundreds.” He agreed that
grief is bad and should be avoided. Nonetheless, Mintz be-
lieved that this rating was based on his race and was retalia-
tory because he was the only African American engineer, he
had complained about race discrimination, and, in his view,
the rating did not account for his accomplishments and was
unfair.
    In the meantime, Mintz complained of racial discrimina-
tion. On May 19, 2011, he emailed Caterpillar’s human re-
sources department, alleging that his first quarter 2011 eval-
uation was the result of racial discrimination. This was his
first claim of race discrimination at Caterpillar. At some
point, Rumler learned that Mintz had complained of dis-
crimination but it was unclear when in the process of his
evaluations he learned that. As Mintz gets the benefit of fa-
vorable inferences, and just as the district court did, we will
assume that Rumler learned of it prior to the issuance of the
2nd quarter 2011 and later evaluations. Mintz suffered no
direct consequence because of the 2011 quarterly evaluations
but the adverse year-end one did result in a $9,500 difference
in his bonus payment.
   Mintz had no evidence of any race-related comments or
jokes by Rumler or Turpen, nor did he produce evidence
that any of his managers or supervisors ever said anything
that was racially offensive to him. He admitted that no one
at Caterpillar made any retaliatory comments to him. And
No. 14-1881                                                  9

he concedes that he did not identify any Caterpillar employ-
ee that he believes was treated better than him on matters of
discipline, performance, hiring, promotion, transfer, com-
pensation, company policies, or any other terms or condi-
tions of employment.
    In March 2012, Mintz transferred to another department
at Caterpillar where he remains employed as of this appeal.
     After this case had proceeded though pretrial matters, in-
cluding discovery, Caterpillar filed a motion for summary
judgment, contending that Mintz would be unable to present
evidence from which a jury could infer that his poor evalua-
tions were the result of racial or retaliatory animus. Mintz
failed to file any response to the motion by the deadline for
doing so. Several weeks later, the district court issued an or-
der granting the motion. A few hours later, Mintz filed a mo-
tion to vacate the summary judgment ruling, which also
sought a week to file a response to the summary judgment
motion and/or to file a motion to reconsider. The motion to
vacate represented that Caterpillar’s counsel had agreed to a
request for a 3-week extension of time to respond to its
summary judgment motion and that Mintz’s counsel pre-
pared a timely motion for extension which he believed he
had filed. Counsel contended that he either forgot to file the
motion or that some error was made by the court’s electronic
filing system. About a week later, before the court ruled on
the motion to vacate, Mintz filed a motion for leave to file a
summary judgment response instanter, along with a copy of
the proposed response.
   The district judge denied the motion to vacate and the
motion to file a belated response, treating them as an effort
pursuant to Federal Rule of Civil Procedure 60(b) to obtain
10                                                 No. 14-1881

relief from a final judgment or order. The district judge did,
however, indicate that he reviewed Mintz’s belated sum-
mary judgment submission and determined that nothing in
it would have affected the grant of summary judgment. On
the same date as it denied the motion to vacate, the district
court issued a final judgment in favor of Caterpillar pursu-
ant to Federal Rule of Civil Procedure 58. Mintz’s notice of
appeal was filed approximately 6 days thereafter.


II.    DISCUSSION
    We review the district court’s grant of summary judg-
ment de novo, viewing the record in the light most favorable
to Mintz and drawing all reasonable inferences from the ev-
idence in his favor. Huang v. Cont’l Cas. Co., 754 F.3d 447, 450
(7th Cir. 2014). Summary judgment is appropriate where
there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
   An employer who discriminates against an employee be-
cause of his race or retaliates against him for protesting un-
lawful discrimination violates Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3, and 42 U.S.C. §
1981. We apply the same standards to Title VII and § 1981
discrimination and retaliation claims. Smiley v. Columbia Coll.
Chi., 714 F.3d 998, 1002 (7th Cir. 2013).
   Before getting to the merits, we provide the district court
procedural guidance. As noted, the court treated Mintz’s
motion to vacate and motion to file a belated summary
judgment response collectively as a Federal Rule of Civil
Procedure 60(b) motion. But Rule 60(b) provides that district
No. 14-1881                                                  11

courts “may relieve a party or its legal representative from a
final judgment, order, or proceeding” for the enumerated
reasons. Fed. R. Civ. P. 60(b) (emphasis added). Thus the
rule “applies only to ‘a final judgment, order, or proceed-
ing.’” 11 Charles Alan Wright, et al., Federal Practice and Pro-
cedure Civil § 2852 (3d ed. 1998). It does not limit a district
court’s discretion to reconsider “an interlocutory judgment
or order at any time prior to final judgment.” Id.; see San-
tamarina v. Sears, Roebuck & Co., 466 F.3d 570, 571–72 (7th Cir.
2006) (noting that Rule 60(b), “by its terms limited to ‘final’
judgments or orders, is inapplicable to interlocutory orders”
and that the district judge’s authority “to reconsider a previ-
ous ruling in the same litigation … is governed by … the law
of the case”). When Mintz filed his motions to vacate and for
leave to file a summary judgment response, no final judg-
ment had been entered yet. Thus, Rule 60(b) was inapplica-
ble and the district court had the discretion to reconsider its
prior summary judgment ruling in light of Mintz’s belated
response. In any event, despite denying what it erroneously
treated as a Rule 60(b) motion, the court did review the be-
lated submission and decided that it would not have affect-
ed the grant of summary judgment in this case.
    A plaintiff claiming race discrimination can use either the
direct or indirect method of proof, Simpson v. Beaver Dam
Cmty. Hosps., Inc., 780 F.3d 784, 790 (7th Cir. 2015), but Mintz
proceeds under the indirect method only. Under that meth-
od, he must first establish a prima facie case, namely that: (1)
he is a member of a protected class; (2) he suffered an ad-
verse employment action, (3) he was meeting his employer’s
legitimate expectations at the time of the adverse action, and
(4) the employer treated similarly situated employees not in
the protected class more favorably. Moultrie v. Penn Alumi-
12                                                        No. 14-1881

num Int’l, LLC, 766 F.3d 747, 752–53 (7th Cir. 2014). If Mintz
demonstrates a prima facie case, the burden shifts to Cater-
pillar to articulate a legitimate nondiscriminatory reason for
the employment action. Id. at 753. If it does so, Mintz must
show pretext. Id.
   Mintz has not demonstrated a prima facie case. Although
he has evidence of an adverse action—the 2011 year-end
evaluation that adversely impacted his bonus payment, he
cannot make out the final two elements of a prima facie
case. 1 The evidence establishes that he was not meeting Cat-
erpillar’s legitimate expectations, and Mintz has produced
no evidence that Caterpillar treated similarly situated em-
ployees more favorably than he.
    It is undisputed that a critical responsibility of a manu-
facturing engineer such as Mintz was to manage grief and
engineering change orders. While Mintz highlights his suc-
cesses on the job—his value stream, his safety record, and
increased production of tractors from 2010 to 2011—he does
not dispute his high levels of grief and past due change or-
ders. Instead, he argues that “zero grief” was not a realistic
expectation. But whether zero grief was a realistic expecta-
tion is not for us to decide. The same holds true for Caterpil-
lar’s expectation of zero past due change orders. A federal
court does not sit as a “super-personnel department,” sec-
ond-guessing an employer’s legitimate concerns about an
employee’s performance. Coleman v. Donahoe, 667 F.3d 835,
862 (7th Cir. 2012); see Makely v. Mktg. Alts., Inc., No. 93 C
1189, 1995 WL 42358, at *6 (N.D. Ill. Feb. 2, 1995) (rejecting


1 Even if that evaluation did not affect Mintz’s bonus payment, Caterpil-
lar conceded that it was an adverse action.
No. 14-1881                                                  13

plaintiff’s argument that his employer’s goals “were unreal-
istic and hence not legitimate expectations”).
    Even if Mintz is right that the zero goal was unrealistic,
he cannot show that he was meeting Caterpillar’s legitimate
expectations. Mintz’s grief levels were nowhere near zero.
Even Mintz himself testified that 1410 grief levels “in the five
hundreds or six hundreds” was “bad.” And the unrefuted
evidence was that his 1410 grief reached that level. Similarly,
at the time of his 2011 year-end review, Mintz had 132 past
due change orders. Therefore, Mintz has not produced suffi-
cient evidence to raise a genuine issue of fact as to whether
he was meeting Caterpillar’s legitimate expectations.
    Furthermore, even if Mintz could raise an issue as to that
element of his prima facie case, he has not identified any
employee with similar grief and engineering change orders
whom Caterpillar treated more favorably. This is an inde-
pendent reason why he failed to establish a prima facie case
of race discrimination. Moreover, even if Mintz could estab-
lish a prima facie case, he has not raised a triable issue as to
pretext.
    Turning to the retaliation claims, to prevail under the di-
rect method, Mintz must show “(1) that he engaged in activi-
ty protected by the statute; (2) that [Caterpillar] took an ad-
verse employment action against him; and (3) that there is a
causal connection between [his] protected activity and the
adverse employment action.” Moultrie, 766 F.3d at 754. Un-
der the indirect method, he must demonstrate that he: “(1)
engaged in statutorily protected activity; (2) met [Caterpil-
lar]’s legitimate expectations; (3) suffered an adverse em-
ployment action; and (4) was treated less favorably than sim-
14                                                    No. 14-1881

ilarly situated employees who did not engage in protected
activity. Id. at 755.
    The district court seems to have conflated the two meth-
ods by requiring Mintz to show that he met Caterpillar’s le-
gitimate expectations under the direct method of proof. This
was error, but it was inconsequential since Mintz’s evidence
fails to raise a genuine issue of fact as to a causal connection
between his complaint of race discrimination in May 2011
and his 2011 year-end performance evaluation, which Mintz
received about nine months later in February 2012. Although
this evaluation came after Mintz’s complaint, the passage of
considerable time between the two events suggests no con-
nection between them. See Sklyarsky v. Means-Knaus Partners,
L.P., 777 F.3d 892, 898 (7th Cir. 2015) (concluding that six
months between the employee’s complaint and adverse ac-
tion was “by itself insufficient to support an inference of
causation”), petion for cert. filed, (Apr. 13, 2015) (No. 14-9355).
    Furthermore, “speculation based on suspicious timing
alone ... does not support a reasonable inference of retalia-
tion.” Moultrie, 766 F.3d at 755 (quotation omitted). Even if
the timing was “suspicious,” which it was not, speculation
based on timing alone is all that Mintz has to support his
claim of a causal connection. Without “corroborating evi-
dence that supports an inference of causation,” Sklyarsky 777
F.3d at 898, he cannot survive summary judgment using the
direct method. Mintz has identified no evidence to suggest
that his complaint of race discrimination caused his poor
performance evaluation. Moreover, as discussed, Mintz was
not meeting Caterpillar’s legitimate expectations, so he can-
not prevail using the indirect method either.
     Accordingly, we AFFIRM the district court’s judgment.